NOTE: This order is nonprecedential.


  Wniteb ~tate~ EURAND v. ANCHEN PHARMA                                          2

    The court notes that a motion to dismiss these ap-
peals was filed on July 25, 2011. Pursuant to Federal
Circuit Rule 31(c), the briefing schedule is stayed.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is moot.

                                    FOR THE COURT


      JUL 262011                     lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: William J. Marsden, Jr., Esq.
    Donald J. Mizerk, Esq.
s21                                                 FILED
                                           U.s. COURT OF APPEALS FOR
                                              THE FEDERAL CIRCUIT

                                                JUL 25 2011
                                                  JAN IWR8AI.Y
                                                     CLERK